Citation Nr: 1811430	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  05-06 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

(The issues of entitlement to increases in the staged ratings of a gastrointestinal disorder, an effective date earlier than April 29, 2011 for the grant of service connection for gastric polyp, distal esophagitis, and peptic duodenitis, and entitlement to service connection for a cervical spine disability, are the subject of a separate decision.)

REPRESENTATION

Appellant represented by:	Michael Eby, Agent
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1977 to October 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2012 rating decision by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a March 2014 video conference hearing regarding the matters decided in this decision.  

These matters were previously before the Board in March 2015 when they were remanded for additional development.  

In September 2017, the Board requested a Veterans Health Administration (VHA) opinion, which was provided in December 2017.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, a low back disability is etiologically related to service.  

2.  Resolving reasonable doubt in the Veteran's favor, a right knee disability is etiologically related to service.  

3.  Resolving reasonable doubt in the Veteran's favor, a left knee disability is etiologically related to service.  


CONCLUSIONS OF LAW

1.  A low back disability was incurred in or aggravated by service.  38 U.S.C. §§ 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  

2.  A right knee disability was incurred in or aggravated by service.  38 U.S.C. §§ 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  

3.  A left knee disability was incurred in or aggravated by service.  38 U.S.C. §§ 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran contends that he is entitled to service connection for a low back, right knee, and left knee disability as directly related to service.  In regards to the right and left knee disabilities, the Veteran contends that such disabilities were due to forced marching during service, walking 15 to 20 miles 5 to 7 days per week, while carrying 22 pound sacks, and the cumulative effect of such marching.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In regards to the low back disability, service treatment records document that while lifting a generator, he slipped, and felt something give way.  Physical examination included findings of decreased range of motion due to pain, and a tender right paravertebral muscle spasm; the diagnosis was lumbosacral strain.  X-rays revealed no significant abnormality.  In regards to the right and left knee disabilities, service treatment records show that in April 1981, the Veteran reported walking 35 kilometers (approximately 22 miles) since the past week and developing calf pain and leg swelling; the assessment was shin splints.  In July 1981, the Veteran complained of left knee posterior pain.  Physical examination revealed slight edema of the posterior left knee; the diagnosis was muscle strain.  In September 1981, the Veteran complained of swelling below the right kneecap.  The Veteran denied any trauma to the knee.  Physical examination revealed what appeared to be tissue swelling; there were no signs of pain when the area was palpated.  Later follow-up revealed a diagnosis of prominent tibial tuberosity based on a normal examination.  

It is not in dispute that the Veteran has a low back, right and left knee disability.  See, e.g., January 2012 VA examination (diagnosing L3-L4, L4-L5, L5-S1 disc bulges with spinal stenosis); see also November 2009 MRI (diagnosing bilateral knee osteoarthritis and chrondromalacia patella).  

In September 2017, the Board requested a VHA opinion.  In the December 2017 response, the medical expert opined that it was his opinion that the Veteran was as likely as not to develop lumbar stenosis and degeneration due to his service-related injury, and that it was as likely as not that the arthritis that he developed in his knees is a result of his military service and activities on those knees.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for a low back, right and left knee disability is warranted.  


ORDER

Service connection for low back degenerative disc disease is granted.  

Service connection for a right knee arthritis with chondromalacia  is granted.  

Service connection for a left knee arthritis with chondromalacia is granted.  


REMAND

It is unclear as to the severity of the Veteran's service-connected disabilities, and whether his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation, considering his specific educational and work experience background.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination(s) to assess the current nature, extent, and severity of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding VA and private treatment records.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with the claims file.  Any negative responses should be in writing and associated with the claims file. 
2. Provide the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, and request that he provide information as to his employment since March 2012.  
3. After associating any outstanding treatment records with the claims file, schedule the Veteran for an appropriate VA examination(s) to assess the manifestations and severity of each of his service-connected disabilities.  All appropriate tests should be conducted.  All findings, along with a fully articulated medical rationale for all opinions, should be set forth in the examination report(s).  
4. Then readjudicate the Veteran's TDIU claim (to include implementing all decisions from the Board decisions herein).  If the benefit sought on appeal is not granted, issue the Veteran and his agent a Supplemental Statement of the Case and provide them an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


